Beleord, J.,
was of opinion that leave to amend ought to be allowed.
Per Curiam.
The motion to dismiss must .be allowed; the appeal was granted upon certain conditions, which have not been complied with. Haskins has evidently abandoned his appeal. The defendants might have prayed joint and several appeals, but they both united in the only appeal which was prayed, and a joint appeal of two cannot be prosecuted by one only. Watson v. Thrall, 3 Gilm. 69; Johnson v. Barber, 4 id. 1.

Motion allowed.